
	
		I
		111th CONGRESS
		1st Session
		H. R. 4281
		IN THE HOUSE OF REPRESENTATIVES
		
			December 10, 2009
			Mr. Visclosky
			 introduced the following bill; which was referred to the
			 Committee on Education and
			 Labor, and in addition to the Committee on the
			 Judiciary, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To amend the Employee Retirement Income Security Act of
		  1974 and title 11, United States Code, to provide necessary reforms for
		  employee pension benefit plans.
	
	
		1.Short titleThis Act may be cited as the
			 Employees’ Pension Security Act of
			 2009.
		ITrusteeship of
			 single-employer plans
			101.Requirements
			 relating to trusteeship of single-employer plans
				(a)In
			 generalSection 403(a) of the
			 Employee Retirement Income Security Act of 1974 (29 U.S.C. 1103(a)) is
			 amended—
					(1)by redesignating paragraphs (1) and (2) as
			 subparagraphs (A) and (B), respectively;
					(2)by inserting ‘‘(1)’’ after ‘‘(a)’’; and
					(3)by adding at the
			 end the following new paragraph:
						
							(2)(A)The assets of a pension
				plan which is a single-employer plan shall be held in trust by a joint board of
				trustees, which shall consist of two or more trustees representing on an equal
				basis the interests of the employer or employers maintaining the plan and the
				interests of the participants and their beneficiaries.
								(B)(i)Except as provided in clause (ii), in any
				case in which the plan is maintained pursuant to one or more collective
				bargaining agreements between one or more employee organizations and one or
				more employers, the trustees representing the interests of the participants and
				their beneficiaries pursuant to subparagraph (A) shall be designated by such
				employee organizations.
									(ii)Clause (i) shall not apply with respect to
				a plan described in such clause if the employee organization (or all employee
				organizations, if more than one) referred to in such clause file with the
				Secretary, in such form and manner as shall be prescribed in regulations of the
				Secretary, a written waiver of their rights under clause (i).
									(iii)In any case in which clause (i) does not
				apply with respect to a pension plan which is a single-employer plan because
				the plan is not described in clause (i) or because of a waiver filed pursuant
				to clause (ii), the trustee or trustees representing the interests of the
				participants and their beneficiaries shall consist of one or more participants
				under the plan elected to serve as such in accordance with this clause. The
				Secretary shall provide by regulation for a secret ballot of the participants
				under the plan for purposes of such election, and for certification of the
				results thereof to the participants (and any employee organization referred to
				in clause (ii)) and to the
				employer.
									.
					(b)Conforming
			 amendmentsSection 403(a)(1)
			 of such Act (as redesignated under subsection (a)) is amended—
					(1)by striking ‘‘Such trustee or trustees’’
			 and inserting ‘‘Except as provided in paragraph (2), such trustee or
			 trustees’’;
					(2)by striking
			 ‘‘fiduciary, and upon acceptance’’ and inserting ‘‘fiduciary. Upon
			 acceptance’’; and
					(3)in subparagraph
			 (A) (as so redesignated), by striking ‘‘the plan’’ the first place it appears
			 and inserting ‘‘in the case of a plan other than a pension plan which is a
			 single-employer plan, the plan’’.
					102.Effective
			 dateThe amendments made by
			 this title shall apply with respect to plan years beginning after 180 days
			 after the date of the enactment of this Act. The Secretary of Labor shall
			 prescribe the initial regulations necessary to carry out the provisions of such
			 amendments not later than 90 days after the date of the enactment of this
			 Act.
			IIInvestment
			 Information
			201.Provision to
			 participants and beneficiaries of material investment information in accurate
			 form
				(a)In
			 generalSection 404(c) of the Employee Retirement Income Security
			 Act of 1974 (29 U.S.C. 1104(c)) is amended by adding at the end the following
			 new paragraph:
					
						(6)Provision of
				accurate material investment adviceThe plan sponsor and plan
				administrator of a pension plan described in paragraph (1) shall have a
				fiduciary duty to ensure that each participant and beneficiary under the plan,
				in connection with the investment by the participant or beneficiary of plan
				assets in the exercise of his or her control over assets in his account, is
				provided with all material investment information regarding investment of such
				assets to the extent that the provision of such information is generally
				required to be disclosed by the plan sponsor to investors in connection with
				such an investment under applicable securities laws. The provision by the plan
				sponsor or plan administrator of any misleading investment information shall be
				treated as a violation of this
				paragraph.
						.
				(b)Enforcement
					(1)In
			 generalSection 502(c) of such Act (29 U.S.C. 1132(c)) is
			 amended—
						(A)by redesignating
			 the second paragraph (10) (relating to ongoing consultation between the
			 Secretary of Labor and the Secretary of Health and Human Services) as paragraph
			 (12); and
						(B)by inserting after
			 the first paragraph (10) the following new paragraph:
							
								(11)Secretarial
				enforcement authority relating to provision of accurate material investment
				adviceThe Secretary may assess a civil penalty against any
				person of up to $1,000 a day from the date of the person's failure or refusal
				to comply with the requirements of section 404(c)(6) until such failure or
				refusal is
				corrected.
								.
						(2)Conforming
			 amendmentSection 502(a)(6) of such Act (29 U.S.C. 1132(a)(6)) is
			 amended by striking (8), or (9) and inserting (8), (9),
			 (10), or (11).
					202.Effective date
			 of titleThe amendments made
			 by this title shall apply with respect to investments made on or after the date
			 of the enactment of this Act.
			IIIStrengthened
			 protections against abuse of the bankruptcy and termination process
			301.Additional
			 requirements for termination
				(a)Additional
			 requirements for distress terminationSection 4041(c)(2) of the Employee
			 Retirement Income Security Act of 1974 (29 U.S.C. 1341(c)(2)) is amended by
			 adding at the end the following:
					
						(E)Additional
				requirementsNotwithstanding
				any other provision of this section, unless the corporation or the court, in
				the case of a distress termination pursuant to subparagraph (B)(ii), has
				determined that reasonable efforts to consider available alternatives to
				termination (including, but not limited to, alternatives described in section
				4042(c)(4)) have been undertaken by such person (and, in the case of a plan
				maintained pursuant to a collective bargaining agreement, have been undertaken
				by the bargaining parties in good faith bargaining), the plan may not be
				terminated. A participant or beneficiary of the plan or an employee
				organization representing such participants or beneficiaries may bring an
				action in the appropriate court to challenge such determination by the
				corporation and seek equitable relief or must be afforded an opportunity to be
				heard by the appropriate court if a court is making such
				determination.
						.
				(b)Additional
			 requirements for court decreesSection 4042(c)(1) of such Act (29 U.S.C.
			 1342(c)(1)) is amended—
					(1)by inserting after
			 the first sentence the following new sentences: ‘‘The court may not enter such
			 a decree unless that court has found that reasonable efforts to consider
			 available alternatives to termination (including, but not limited to,
			 alternatives described in paragraph (4)) have been undertaken by the plan
			 sponsor (and, in the case of a plan maintained pursuant to a collective
			 bargaining agreement, have been undertaken by the bargaining parties in good
			 faith bargaining). There is a presumption that a plan need not be terminated if
			 the plan sponsor can continue in business, outside a case under title 11,
			 United States Code (or under any similar law of a State or a political
			 subdivision of a State) in which reorganization is sought, without terminating
			 the plan.’’; and
					(2)in the sentence
			 following the sentences inserted by paragraph (1), by striking the
			 preceding sentence and inserting the first sentence of this
			 paragraph,.
					(c)Right To
			 intervene To challenge court decreeSection 4042(c) of such Act (as amended by
			 subsection (b)) is further amended by inserting after the fourth sentence the
			 following new sentence: ‘‘If any party consisting of the plan sponsor, a plan
			 participant, or (in the case of a plan maintained pursuant to a collective
			 bargaining agreement) the employee organization representing plan participants
			 for purposes of collective bargaining disagrees with any such determination by
			 the corporation, such party may intervene in the proceeding to challenge the
			 determinations of the corporation.’’.
				(d)Consideration of
			 alternatives by corporation and plan sponsorSection 4042(c) of such Act (as amended by
			 the preceding provisions of this section) is further amended by adding after
			 the seventh sentence the following: ‘‘The corporation and the plan
			 administrator may proceed with such an agreement only if they have made
			 reasonable efforts to consider available alternatives to termination
			 (including, but not limited to, alternatives described in paragraph (4) of this
			 subsection) and the plan participants and beneficiaries have been provided with
			 at least 60 days notice before such agreement is given effect. During such
			 60-day period, a participant or beneficiary of the plan or an employee
			 organization representing such participants or beneficiaries may bring an
			 action in the appropriate court to seek appropriate equitable relief if such
			 reasonable efforts have not been made.’’.
				(e)Efforts by the
			 corporation at consultation with partiesSection 4042(c) of such Act is amended by
			 adding at the end the following new paragraph:
					
						(4)Consultation
				regarding reasonable available alternatives to termination
							(A)In
				generalPrior to making any
				determination referred to in the preceding provisions of this subsection, the
				corporation shall consult with the plan participants and (in the case of a plan
				maintained pursuant to a collective bargaining agreement) the employee
				organization representing plan participants for purposes of collective
				bargaining to determine whether there are any reasonable available alternatives
				to termination (including, but not limited to, alternatives described in
				subparagraph (B)).
							(B)Reasonable
				alternatives to terminationThe reasonable alternatives to termination
				referred to in subparagraph (A) consist of measures which are in the best
				interest of plan participants and which include (but are not limited to) the
				following:—
								(i)Financing or loans sought by any member of
				the plan sponsor’s controlled group, with or without assistance from the
				corporation, in order to obtain plan financing, including back-up guarantees to
				any such financing which the corporation is hereby authorized to provide for
				such purpose.
								(ii)New plan structures agreed to by the
				parties, such as transfer of plan liabilities to multiemployer plans, new
				benefit formulas for new hires or non-vested participants, or other plan
				restructuring alternatives agreed to by the parties.
								(iii)Reinsurance which the corporation is hereby
				authorized to obtain for the plan.
								(iv)An agreement by the parties authorizing
				alternative funding schedules, approved by the corporation, which would modify
				plan funding, subject to the minimum funding requirements for the plan under
				part 3 of subtitle B of title I.
								(v)Purchase by the plan sponsor of an annuity
				contract to cover liabilities of the plan, which the corporation is hereby
				authorized to guarantee as necessary to secure such a
				contract.
								.
				(f)Notice of right
			 To challenge determinations relating to plan termination
					(1)Procedure for
			 standard terminationsSection
			 4041(b)(2)(B) of such Act (29 U.S.C. 1341(b)(2)(B)) is amended in clause (i) by
			 striking ‘‘and’’ at the end, in clause (ii)(V) by striking ‘‘require.’’ and
			 inserting ‘‘require, and’’, and by inserting after clause (ii) the following
			 new clause:
						
							(iii)describing the right of participants and
				beneficiaries to challenge determinations under this
				section.
							.
					(2)Termination
			 proceedings for distress terminations and terminations commenced by the
			 PBGCSection 4042(a) of such
			 Act (29 U.S.C. 1342(a)) is amended by adding at the end the following new
			 sentence: ‘‘Prior to commencing proceedings under this section with respect to
			 any plan, the corporation shall provide notice to plan participants and
			 beneficiaries of the right to challenge determinations under this section,
			 written in a manner likely to be understood by the participant or
			 beneficiary.’’.
					302.Effective date
			 of titleThe amendments made
			 by this title shall apply with respect to any plans undergoing termination
			 proceedings pursuant to section 4041 or 4042 of the Employee Retirement Income
			 Security Act of 1974 which are pending on or after the date of the enactment of
			 this Act.
			IVRecovery of
			 benefit liabilities which are not guaranteed
			401.Amendment to title
			 11 of the United States CodeSection 507(a)(1) of title 11, United States
			 Code, is amended by adding at the end the following:
				
					(D)Subject to subparagraphs (A), (B), and (C),
				allowed unsecured claims for benefit liabilities to participants and
				beneficiaries under a single-employer plan (as defined in section 4001(a)(15)
				of the Employee Retirement Income Security Act of 1974) in connection with the
				termination of the plan, in excess of the benefits payable to the participants
				and beneficiaries by the Pension Benefit Guaranty Corporation under section
				4022 of the Employee Retirement Income Security Act of 1974 in connection with
				such
				termination.
					.
			402.Effective date;
			 application of amendment
				(a)Effective
			 dateExcept as provided in subsection (b), section 401 and the
			 amendment made by such section shall take effect on the date of the enactment
			 of this Act.
				(b)Application of
			 amendmentThe amendment made by section 401 shall not apply with
			 respect to cases commenced under title 11 of the United States Code before the
			 date of the enactment of this Act.
				
